Citation Nr: 1411901	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico

THE ISSUE

Entitlement to an effective date earlier than July 11, 1997, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from September 1966 to January 1967 and served on active duty from August 1968 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2011 by the RO.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran was afforded an informal conference with a Decision Review Officer in January 2013.  A Conference Report has been associated with the claims file.  The Veteran withdrew his request for a Board hearing in January 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In February 2002 rating decision, the RO denied the Veteran's request for an effective date prior to July 11, 1997; he was notified of this action but did not file timely a Notice of Disagreement from that decision.

2.  In December 2010, the Veteran filed a freestanding claim for an effective date earlier than July 11, 1997, for the award of service connection for PTSD that is not sustainable under the law.


CONCLUSION OF LAW

The claim for an earlier effective date for service connection for PTSD must be denied by operation of law.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2013), Rudd v. Nicholson, 20 Vet. App. 296 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

However, the appeal here lacks legal merit because the issue presented involves a claim that must be denied as a matter of law.  Therefore, the provisions of VCAA do not apply in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II.  Laws and Analysis

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(2).

In a September 1998 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective on July 11, 1997.  Later that month, the Veteran requested the assignment of an effective date in 1974.  

In a March 1999 rating decision, the RO increased the evaluation for the service-connected PTSD to 70 percent disabling effective on July 11, 1997.  The Veteran did not file a Notice of Disagreement with regard to this decision.

In February 2000, the Veteran filed a claim to reopen the claim for PTSD.  In May 2000, the RO contacted the Veteran seeking clarification as to the nature of his claim.  

The Veteran indicated by telephone that his claim was for an earlier effective date.  The RO continued the 70 percent evaluation for the service-connected PTSD effective on July 11, 1997, in rating decisions of June 2000 and August 2000.

In July 2001, the Veteran again requested an earlier effective date be assigned for the award of service connection for PTSD.  The RO denied the claim in a February 2002 rating decision.  The Veteran did not submit a timely Notice of Disagreement.  Accordingly, the decision became final.  See 38 U.S.C.A. § 7105.

In December 2010, the Veteran requested that an effective date prior to July 11, 1997 be assigned for the grant of service connection.  The RO denied the claim in April 2011, and this appeal ensued.  

Here, in September 1998, the RO granted service connection for PTSD.  To the extent that he did not pursue a timely appeal from that decision as to the effective date of July 11, 1997 for the award of service connection for PTSD, that decision became final and cannot be revised only on the basis of clear and unmistakable error.   

When the Veteran continued to seek an earlier effective date, the RO denied his  claim in a February 2002 rating decision.  As the Veteran did not file a timely Notice of Disagreement, the February 2002 rating decision is final.  See 38 U.S.C.A. § 7105.

After a rating decision assigning an effective date for service connection becomes final, a freestanding claim for an earlier effective date for service connection must fail as a matter of law.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Under the law, as interpreted by the Court, the Veteran's current claim here is a freestanding claim for an earlier effective date that cannot be sustained under the law.    

To the extent that the Veteran wishes to pursue a claim for clear and unmistakable error (CUE), he must file an appropriate claim with the RO.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005). 

Accordingly, the Veteran's claim for an effective date earlier that July 11, 1997, for the award of service connection for PTSD must be denied  under the law.  See Rudd, 20 Vet. App. 296, see also Sabonis, 6 Vet. App.  at 430.


ORDER

The claim for an effective date earlier than July 11, 1997, for the award of service connection for PTSD is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


